United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 22, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-40411
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ISA MONIQUE SALINAS,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-02-CR-248-1
                      --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Isa Monique Salinas appeals from her guilty-plea conviction

for possession of more than 500 grams of cocaine with intent to

distribute.    Salinas contends for the first time on appeal that

21 U.S.C. § 841 is unconstitutional in view of Apprendi v. New

Jersey, 530 U.S. 466 (2000).    Salinas acknowledges that her

argument is foreclosed by United States v. Slaughter, 238 F.3d

580, 582 (5th Cir. 2000), but she seeks to preserve her argument




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-40411
                                -2-

for further review.   The judgment of the district court is AFFIRMED.